Per Curiam.
Defendant Michigan Public Service Commission granted a restricted certificate of public convenience and necessity to intervening defendant Eomaine 0. Cook, doing business as Able Mobile Home Transporters, as a limited common carrier to transport mobile homes. The certificate granted Cook permission to transport “mobile homes between all points north of highway M-46 on the one hand, and on the other, various Michigan points to and from all federal armed forces installations”. The only restriction was that no new homes might be moved by Cook from the point of manufacture. From a judgment in the Ingham County Circuit Court affirming defendant commission’s order to grant, plaintiffs appeal.
Plaintiffs appealed the commission’s order to the Ingham County Circuit Court contending that the commission made findings of fact for which there was no supporting evidence on the record. The trial judge found, after review of the record, that it could not say that the commission failed to follow some mandatory provision of the pertinent statute, or that it was guilty of any abuse of discretion in the exercise of its judgment. The evidence in the record supported the findings made.
All parties to this action agree that a review by the circuit court of an order by the Michigan Public *566Service Commission is limited to the question of whether or not the order is supported by competent, material and substantial evidence. The trial judge may not substitute his judgment for that of the commission.
The evidence in this case showed that Cook has five years’ previous experience as a mobile homes mover and had previously worked for some of the plaintiffs.
Several witnesses testified as to the inadequacy of the present service and to the fact that many persons used unlicensed movers because of the problems in obtaining adequate service. Testimony by one witness, a trailer park owner in Oscoda, revealed that he catered primarily to Air Force personnel, and that the service rendered by present carriers is inadequate.
Testimony by Cook, himself, revealed that he had gone to some lengths to determine the need for additional movers by examining present trends in the growth in numbers of trailer owners. He had contacted numerous trailer owners, mobile home sales agencies and trailer park operators. All had expressed the need for additional service. Further, he presented a petition signed by several hundred persons asking the Public Service Commission to grant the certificate.
In addition, Cook testified that he had agreements with various persons to operate the various terminals he proposed to open, and also submitted, for review by the commission, his financial statements and insurance commitments if he should be granted the certificate.
In this Court’s opinion there was competent evidence to support the ruling of the defendant and the judgment of the lower court.
Judgment of the trial court is affirmed- No costs.